DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 22 February 2021. 
Claims 1-5, 7-8, and 10-13 are currently pending and being examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over CN104802117, citations are to the translation previously provided, in view of Eshleman (2014/0102742).


    PNG
    media_image1.png
    560
    677
    media_image1.png
    Greyscale
In regards to Claim 1, CN104802117 teaches a holder assembly for an electric power tool, comprising: 
a holder (first mounting shell 91 and second mounting shell 92; installation inner casing), including 
	a rear holder portion (annotated Fig. 8), and 
	a front holder portion (annotated Fig. 8); 
a driving component (battery 25) positioned at the rear holder portion (see annotated Fig. 8 showing the motor in the rear part of the holder); and 
an execution component (motor 3) positioned at the front holder portion (see annotated Fig. 8 showing the motor in the front part of the holder), and including a forward-extending output shaft (shaft 5), wherein
the holder assembly is configured to be mounted, in an insertion fashion, into a tubular housing (columnar shell 2) in a front-rear direction (“The outer wall of described installation inner casing is provided with axial location inside groove 101, the inwall of described shell is provided with the axial location water jacket 102 matched with described axial location inside groove 101, one axial location bar 100 embeds described axial location inside groove 101 and axial location water jacket 102 simultaneously, to make described installation inner casing and described shell 2 axial restraint.” p. 7; see Fig. 8 showing 2 is a solid cylinder, so the only way for 91 and 92 is to get inside would be if it was inserted in a front-rear direction), and
the driving component (battery 25) is fixedly positioned at the rear holder portion (see Fig. 7 showing that the battery is fixed in place by the conducting ring 24).
CN104802117 does not expressly disclose the execution component is positioned in the front holder portion such that the execution component is moveable forward and rearward when the holder assembly is mounted. 
However, Eshleman teaches execution component (motor 26; Fig. 17A-B) is positioned in the front holder portion such that the execution component is moveable forward and rearward when the holder assembly is mounted (“Referring now to FIGS. 17A-17B for this embodiment, a power train assembly 49 as shown in FIG. 4, which includes motor 26, the output member 11 and/or any transmission there between, is preferably encased in a housing 71 and made to translate axially inside the first housing portion 12.” ¶[0069]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of CN104802117, by having the motor move to contact the battery, as taught by Eshleman, for improved operation of a power tool that increases the response time of the operator because it does not require the operator to press a trigger, thus the operator is able to make quick speed adjustments for finer control. (Eshleman ¶[0003]-[0004]).

In regards to Claim 2, CN104802117 as modified by Eshleman teaches the holder assembly according to claim 1. CN104802117 teaches wherein:
(battery 25); and 
the execution component further includes an electric motor (electric motor 3) and a reduction gear set (bearing block 7). 

In regards to Claim 3, CN104802117 as modified by Eshleman teaches the holder assembly according to claim 2. CN104802117 teaches wherein: 
the driving component further includes a circuit board (“switching circuit board for controlling screwdriver duty” p. 8); and 
the rear holder portion includes a battery accommodation portion and a circuit board accommodation portion located directly outwardly of the battery accommodation portion, each arranged parallel to the output shaft (“the switching circuit board for controlling screwdriver duty is also provided with between the positive pole of conducting strip 26 and battery 25, conducting strip 26 is also provided with an end, one end of Zhi Duan is connected with the positive pole of battery by switching circuit board, and the other end of Zhi Duan is connected with the negative pole of battery by the performance loop of screwdriver, and the Zhi Duan of conducting strip puts in self performance loop of screwdriver.” p. 8; Fig. 1). 

In regards to Claim 4, CN104802117 as modified by Eshleman teaches the holder assembly according claim 1. CN104802117 teaches comprising: 
connection components configured to electrically connect the driving component and the execution component so as to form a working circuit (motor 3 is powered by battery 25).

In regards to Claim 5, CN104802117 as modified by Eshleman teaches the holder assembly according to claim 1. CN104802117 teaches further comprising: 
a base portion (annotated Fig. 8) positioned between the front holder portion and the rear holder portion; and 
a start switch (young metal sheet 40) mounted on the base portion and forming a portion of the working circuit, wherein; 
the start switch is a micro switch or a pressure sensitive switch (p. 7); and 
one end of the execution component that is close to the base portion includes a switch pressing portion (switching contacts 221) that mates with the start switch (“two switching contacts 221 of described shift knob 22 are selected one and are forced the center convex metal sheet distortion of the young sheet 40 of described pot and the contravention 222 corresponding with it is conducted.” p. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN104802117 in view of Eshleman (US 2014/0102742), further in view of Miyazaki (US 2008/0173139).

In regards to Claim 7, CN104802117 teaches an electric power tool, comprising: 
a tubular housing (columnar shell 2), and including a sleeve cavity having an axial opening (annotated Fig. 8 in Claim 1); and 
a holder assembly (first mounting shell 91 and second mounting shell 92; installation inner casing), including: 
	a holder, having: 
		a rear holder portion (annotated Fig. 8); and 
		a front holder portion (annotated Fig. 8);
	a driving component (battery 25) positioned at the rear holder portion (see annotated Fig. 8 showing the motor in the rear part of the holder); and 
	an execution component (motor 3) positioned at the front holder portion (see annotated Fig. 8 showing the motor in the front part of the holder), and having a forward-extending output shaft (shaft 5); 
wherein the holder assembly is embedded into the housing (2) in a front-rear direction via the axial opening (“The outer wall of described installation inner casing is provided with axial location inside groove 101, the inwall of described shell is provided with the axial location water jacket 102 matched with described axial location inside groove 101, one axial location bar 100 embeds described axial location inside groove 101 and axial location water jacket 102 simultaneously, to make described installation inner casing and described shell 2 axial restraint.” p. 7; see Fig. 8 showing 2 is a solid cylinder, so the only way for 91 and 92 is to get inside would be if it was inserted in a front-rear direction),  
the driving component (battery 25) is fixedly positioned at the rear holder portion (see Fig. 7 showing that the battery is fixed in place by the conducting ring 24).

However, Miyazaki teaches the housing is formed as an integrally injection molded piece (“the elastomer 30 can be simply provided to the housing by 2-color injection molding of the elastomer resin and molding resin of the housing.” ¶[0052]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of CN104802117, by making the shell with injection molding, as taught by Miyazaki, for fast production that is highly efficient and low labor costs. 
CN104802117 does not expressly disclose the execution component is positioned in the front holder portion such that the execution component is moveable forward and rearward when the holder assembly is mounted. 
However, Eshleman teaches execution component (motor 26; Fig. 17A-B) is positioned in the front holder portion such that the execution component is moveable forward and rearward when the holder assembly is mounted (“Referring now to FIGS. 17A-17B for this embodiment, a power train assembly 49 as shown in FIG. 4, which includes motor 26, the output member 11 and/or any transmission there between, is preferably encased in a housing 71 and made to translate axially inside the first housing portion 12.” ¶[0069]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of CN104802117, by having the motor move to contact the battery, as taught by Eshleman, for improved operation of a power tool that increases the response time of 

In regards to Claim 8, CN104802117 as modified by Eshleman and Miyazaki teaches the electric power tool according to claim 7. CN104802117 teaches wherein: 
the sleeve cavity of the housing further includes a stop portion (annotated Fig. 7); 
    PNG
    media_image2.png
    325
    1078
    media_image2.png
    Greyscale

the electric power tool further comprises a rear cover mounted to the axial opening (threaded tail cap 23); and 
the holder assembly is limited between the stop portion of the rear cover when the rear cover is mounted to the housing (see Fig. 7 showing when the tail cap 23 is on everything in the cover is limited within the holder). 

In regards to Claim 10, CN104802117 as modified by Eshleman and Miyazaki teaches the electric power tool according to claim 8. CN104802117 teaches further comprising: 
(underframe 62) configured to elastically bias the execution component in a direction away from the driving component (see Fig. 4 showing it is placed at the end furthest away from the battery). 

In regards to Claim 11, CN104802117 as modified by Miyazaki and Eshleman teaches the electric power tool according to claim 8. CN104802117 teaches wherein:
the holder assembly further includes a reversing switch (reversing switch 21); and 
an outside wall of the tubular housing includes an operating portion (shift knob 22) configured to drive the reversing switch (“The reversing switch 21 for manipulating electric machine rotation is provided within described housing, the shell wall of described housing is provided with shift knob 22, reversing switch 21 described in described shift knob 22 control connection, described shift knob 22 is the rocker switch button of intermediate support, the upper and lower tilting in two ends, and is provided with resetting shrapnel between described rocker switch button and reversing switch 21.Rocker switch button form makes screwdriver of the present invention more convenient to operate, is convenient to control rotating and reverse of motor.” p. 7). 

In regards to Claim 12, CN104802117 as modified by Miyazaki and Eshleman teaches the electric power tool according to claim 8. CN104802117 teaches wherein: 
an outer wall of the integrally injection molded tubular housing includes a recess, the outer wall further forming a contracted portion in the sleeve cavity (Miyazaki: see Fig. 3 the housing can have a recess and contracted portion formed by injection molding); and 
the stop portion positioned at the contracted portion (annotated Fig. 7 in claim 8). 

In regards to Claim 13, CN104802117 as modified by Miyazaki and Eshleman teaches the electric power tool according to claim 8. CN104802117 teaches wherein the sleeve cavity further has a guide component configured to guide a mounting of the holder assembly in the sleeve cavity (“The outer wall of described installation inner casing is provided with axial raised line 200, and the inwall of described shell 2 is provided with the groove 201 matched with described raised line 200, and to make described installation inner casing and described shell 2 circumference fix, vice versa. Embodiments of the invention comprise many raised lines 200, and the inwall of therefore described shell 2 is also provided with many grooves 201.” p. 7). 

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-8, and 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731 

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731